Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the reappraisement appeals listed in Schedule A below, which Schedule A is made a part of this stipulation, are limited to the items of merchandise on the invoices covered by entries under said appeals that are identified as pipe couplings or fittings of the kinds specified 'below, imported from England, which are not specified on the Final List, T.D. 54521.
That on the dates of exportation the said couplings and fittings were being freely sold in the principal markets of England for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade at the following prices, less 4%, less 5%, less 0.8%, less $26.75 per thousand kilos, less 19%, net packed.

*554


The appeals listed in Schedule A below are submitted for decision upon this stipulation.
Upon the agreed facts, and an examination of the official court files, I find and hold that the imported merchandise consists of pipe couplings or fittings, exported from England after February 27, 1958; that said merchandise is not on the final list of articles promulgated by the Secretary of the Treasury in 93 Treas. Dec. 14, T.D. 54521; that said merchandise is subject to appraisement under section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165; that the price at the time of exportation to the United States, at which such or similar pipe couplings or fittings were freely sold or offered for sale in the principal markets of England in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, are the following prices, less 4 percent, less 5 percent, less 0.8 percent, less $26.75 per thousand kilos, less 19 percent, net packed, in each appeal, to wit:

*555


Judgment will be entered accordingly.